By the Court.
Without passing upon the rights of any other attorney in the case, we find that the court of common pleas had the power to appoint C. N. Olds to assist the prosecuting attorney in.the trial of the case, Ohio v. Terrell, under the act of March 14, 1878, 75 Ohio L., 47.
When Olds presented his bill for services, under such appointment, approved by the court, it was the duty of the commissioners to act, and allow such sum for the services, as seemed to them .just and proper. The action taken was, in effect, a refusal to act upon the question before them.
The court of common pleas erred in commanding the commissioners to allow a specific sum upon the bill of Olds. The district court, after reversing the judgment of the court of common pleas, erred in refusing to award a peremptory writ of mandamus; therefore we reverse the judgment of the district court, and proceeding to render the judgment which the district court should have rendered, reverse the judgment of the court of common pleas, and award a peremptory writ,of mandamus, commanding the commissioners of Hocking county to act, and to allow and pay such sum upon the bill of Olds as the court approved, and to them s;. ms just and proper.

Peremptory mandamus allowed.